Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 08/26/2021, the following has occurred: claims 1-2, 6, and 12, 14, 17, and 19-20 have been amended.  Now, claims 1-20 remain pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “presenting a plurality of guided checklists for the dental implant process wherein a majority of guided checklists of the plurality of guided checklists include a pull-down menu.”  The only description of a “pull-down menu” in the written description is at paragraph 00041 at the top of page 9.  This portion of the specification that includes a description of a pull-down menu for a checklist item regarding a patient’s age and multiple embodiments for different options regarding the contents of this pull-down menu.  There is no description in this portion of the specification or in any other portions of the specification for a plurality of guided checklists including a pull-down menu.  Therefore, there is no support of the limitation “wherein a majority of guided checklists of the plurality of guided checklists include a pull-down menu.”
Claims 2-13 are rejected based on their dependencies on claim 1.
Claims 12 and 19 recite the limitation “the artificial intelligence uses data from lab orders and maintaining inventory for materials for weighting risk assessments for particular procedures that are contraindicated.”  The only portion of the specification that includes a description of using artificial intelligence to weight risk assessments is at paragraph 00072 at page 22, which states “the patient can have allergies to penicillin and latex and check-boxes 406 and 408 can be selected. The Artificial Intelligence system will keep this data in mind for all aspects of the process including using such information for weighting risk assessments for particular procedures to ordering inventory for the patient that may be contraindicated.”  There is no description of the use of lab orders in conjunction with artificial intelligence data processing for weighting risk assessments.  Additionally, there is no further description of “weighting risk assessments” or what form “weighting” or “risk assessments” would take.  Therefore, the written description fails to provide adequate support for this limitation to establish that the inventor, at the time of the effective filing date, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites presenting a plurality of tasks for completion, wherein a listing of tasks is color coded for a status regarding each of the plurality of tasks; presenting a plurality of guided checklists for the dental implant process; inputting values for one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies; modifying one or more guided checklists among the plurality of guided checklists based on previous data entered to provide at least one modified guided checklist, wherein the system further dynamically decides a further course of treatment recommendation based on information as additional data is entered; and presenting the at least one modified guided checklist and the further course of treatment recommendation. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human activity, but for the recitation of generic computer components. But for “one or more computer storage mediums,” “one or more processors,” and “a user interface” each of the above identified limitations encompass managing personal behavior by following rules or instructions.  For example, presenting a plurality of tasks and guided checklists encompasses a user viewing a group of instructions, on a paper form, to be completed for performing a dental implant process.  The user could then manually input values, resulting in a modified checklist along with a course of treatment recommendation. 
Claims 2-13 further expand on the identified abstract idea by reciting additional limitations capable of being carried out manually but for the recitation of generic computer components. For 
Claims 14-20 recite similar device and method limitations to those addressed above.  Therefore, these claims also recite Certain Methods of Organizing Human Activity but for the recitation of generic computer components for similar reasons as set forth above.
If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, insignificant, extra-solution data gathering and display activity, and generally linking the abstract idea to a particular technological environment. For example the claims recite one or more computer storage mediums, one or more processors, and a client device that carry out the abstract idea. The written description discloses that the recited computer components encompass generic components including “any suitably configured processing system can be used as the information processing system in embodiments of the present disclosure” (see paragraph 00060). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. 
Additionally, the claims recite “using artificial intelligence” to modify the checklist.  However, this limitation is recited at a high degree of generality and merely serves to link the abstract idea to a particular technological environment. There are no limitations regarding how “artificial intelligence” is used to carry out the modifying.  Claims 12 and 19 also recite “using artificial intelligence” for weighting 
The claims also recite a “user interface” and “a display” that receives various inputs, including via a “pull-down menu,” and outputs data to a user.  However, these recitations amount to no more than insignificant, extra-solution data gathering and display activities. There is no limitation regarding any particular arrangement of the user interface or the pull-down menu.  These elements are only recited as a tool for the inputting and outputting of data.  Claims 5, 13, and 16 also recite an image capture device or camera for capturing images. However, these elements are recited at a high degree of generality and are merely involved in insignificant, extra-solution data gathering activity.  Therefore, these limitations do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391.
As per claim 14, Royal teaches a client device for a dental implant management system for a dental implant process, comprising: one or more computer storage mediums containing computer instructions enabling secure access to digitized patient records (see paragraphs 0031 and 0036; centralized data storage includes a listing of patient data); one or more processors operationally coupled to the one or more computer storage mediums, the computer instructions when executed by the one or more processors causes the one or more processors to perform the operations of: presenting a user interface having a plurality of tasks for completion, wherein a listing of tasks is color coded for a status regarding each of the plurality of tasks (see paragraph 0031; visual display of tasks with different colors depending on progress of tasks); presenting a plurality of guided checklists for the dental implant process (see paragraph 0101; various categories for receiving input through check boxes); inputting 
While Royal teaches inputting values for patient specific data, Royal does not explicitly teach the data includes one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies.  Royal also does not explicitly teach using artificial intelligence to modify the guided checklist.  Sachdeva teaches an orthodontic management system that includes inputting data related to one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies (see paragraph 0273).  Sachdeva further teaches using artificial intelligence to provide an orthodontic care management solution, which includes generating checklists (see paragraphs 0023 and 0026).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features from Sachdeva to the system of Royal with the motivation of facilitating a collaborative care environment addressing the specific needs of the patient (see paragraph 0273 of Sachdeva). Since Royal also operates in a collaborative care environment, one of ordinary skill in the art would have looked to the teachings of Sachdeva to supplement the acquired patient data as well as employing modern, artificial intelligence techniques.
As per claim 15, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal further teaches the one or more storage mediums are operationally coupled to remote storage mediums and processors enabling remote storage and processing of data and further configured for a multi-user environment enabling a plurality of registered users to interact with the system (see paragraph 0027).
As per claim 16, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal further teaches the client device further comprises an image capture device that includes an image capture user interface that dynamically provides image correction (see paragraph 0075; image preparation converts captured image for use with 3D software is encompassed by providing image correction as recited). Royal does not explicitly teach the user interface guides in a physical placement of the image capture device.  Sachdeva further teaches a user interface guides in a physical placement of the image capture device (see paragraph 0183; computer vision interface insurance that correct orientations of captured images are taken).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.
As per claim 17, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal further teaches the user interface further comprises a module for obtaining either locally or remotely digitized imaging information selected among one or more of computer tomography images, photographs, video, or x-rays (see paragraph 0037).  Royal does not explicitly teach obtaining magnetic resonance imaging.  Sachdeva further teaches obtaining magnetic resonance imaging (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 14.
As per claim 19, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal does not explicitly, as noted above, the use of artificial intelligence.  Sachdeva further teaches the 
Claim 20 recites substantially similar method limitations to device claim 14 and, as such, is rejected for similar reasons as given above.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391 and further in view of Kopelman, US Patent Application Publication No. 2015/0320320.
As per claim 1, Royal teaches a dental implant management system for a dental implant process, comprising: one or more computer storage mediums containing computer instructions and digitized patient records (see paragraphs 0031 and 0036; centralized data storage includes a listing of patient data); one or more processors operationally coupled to the one or more computer storage mediums, the computer instructions when executed by the one or more processors causes the one or more processors to perform the operations of: presenting a user interface having a plurality of tasks for completion, wherein a listing of tasks is color coded for a status regarding each of the plurality of tasks (see paragraph 0031; visual display of tasks with different colors depending on progress of tasks); presenting a plurality of guided checklists for the dental implant process (see paragraph 0101; various categories for receiving input through check boxes); inputting values for the patient (see paragraph 0049; web page allows entry of patient specific information); and modifying one or more guided checklists among the plurality of guided checklists based on previous data entered to provide at least 
While Royal teaches inputting values for patient specific data, Royal does not explicitly teach the data includes one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies.  Royal also does not explicitly teach using artificial intelligence to modify the guided checklist.  Sachdeva teaches an orthodontic management system that includes inputting data related to one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies (see paragraph 0273).  Sachdeva further teaches using artificial intelligence to provide an orthodontic care management solution, which includes generating checklists (see paragraphs 0023 and 0026).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features from Sachdeva to the system of Royal with the motivation of facilitating a collaborative care environment addressing the specific needs of the patient (see paragraph 0273 of Sachdeva). Since Royal also operates in a collaborative care environment, one of ordinary skill in the art would have looked to the teachings of Sachdeva to supplement the acquired patient data as well as employing modern, artificial intelligence techniques.
Additionally, Royal does not explicitly describe a pull-down menu as part of a majority of guided checklists.  Kopelman teaches a dental implant planning system that includes a display regarding dental implant planning with a majority of items that include a pull-down menu (see paragraph 0031; includes 
As per claim 2, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches a networked computing environment (see Figure 1) and wherein the dental implant management system further comprises a display coupled to the one or more processors for presenting the user interface and the at least one modified guided checklist and the further course of treatment recommendation (see paragraph 0100; list of dynamically updated selections displayed; paragraph 0049 describes web-based treatment plan application display). Royal does not explicitly identify the environment as a cloud based environment.  Sachdeva further teaches cloud based processors that facilitate communication for the orthodontic management system (see paragraphs 0193-0195).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this network architecture to the system of Royal for the reasons given above with respect to claim 1.
As per claim 3, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the system is configured for a multi-user environment enabling a plurality of registered users to interact with the system (see paragraph 0027).  While Royal teaches a networked computing environment (see Figure 1), Royal does not explicitly identify the environment as a cloud based environment.  Sachdeva further teaches cloud based storage mediums that facilitate the orthodontic management system (see paragraph 0185).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this network architecture to the system of Royal for the reasons given above with respect to claim 1.
As per claim 4, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the plurality of guided checklists dynamically modifies based on inputted values and a current status of the dental implant process (see paragraph see paragraph 0100; lists of selections are dynamically updated based on the previous selections; this also occurs at a current progress status of the dental implant process).
As per claim 5, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the system further comprises an image capture device that includes an image capture user interface that dynamically provides image correction (see paragraph 0075; image preparation converts captured image for use with 3D software is encompassed by providing image correction as recited). Royal does not explicitly teach the user interface guides in a physical placement of the image capture device.  Sachdeva further teaches a user interface guides in a physical placement of the image capture device (see paragraph 0183; computer vision interface insurance that correct orientations of captured images are taken).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.
As per claim 6, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach the system uses a matrix based on the rules and statistics that define input parameters to maximize correction results or reduce risk of harm to a patient.  Sachdeva further teaches the system uses a matrix based on the rules and statistics that define input parameters to maximize correction results or reduce risk of harm to a patient (see paragraph 0034; the arrangement of data based on statistics and analytics against a relational database is interpreted as being encompassed by a matrix based on rules and statistics; paragraph 0012 describes maximizing outcome). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.
As per claim 7, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further presents a divided calendar for patient visits including a consultation visit, a data collection visit, a data analysis visit, a surgical treatment visit, and a prosthodontics treatment visit (see paragraphs 0025 and 0029-0030; describes user interface for scheduling a variety of patient appointments for different aspects of the implant process).
As per claim 8, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for inputting a patient's personal profile information (see paragraph 0075; input of patient demographic information).
As per claim 9, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for obtaining digitized imaging information selected among one or more of computer tomography images, photographs, video, x-rays, or magnetic resonance imaging (see paragraph 0037).
As per claim 11, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for obtaining dental impressions (see paragraph 0025).
As per claim 12, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for coordinating lab orders and for materials used in a dental implant process (see paragraph 0027).  However, Royal does not explicitly teach maintaining inventory for materials and, as noted above, the use of artificial intelligence.  Sachdeva teaches maintaining inventory for materials used in orthodontic treatment (see paragraph 0276). Sachdeva further teaches the artificial intelligence uses data from lab orders and maintaining inventory for materials for weighting risk assessments for particular procedures that are contraindicated (see paragraphs 0041-0042; uses artificial intelligence models for risk analysis, treatment sequencing, and product efficiencies). It would have been obvious to one of ordinary skill in the art at the time of the 
As per claim 13, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach a camera operationally coupled to one or more processors, wherein the one or more processors are configured to guide and take pre-set images based on a desired smile profile.  Sachdeva further teaches a camera operationally coupled to one or more processors, wherein the one or more processors are configured to guide and take pre-set images based on a desired smile profile (see paragraphs 0120 and 0183; desired smile profile is input and guided image capture is performed using camera to take correctly oriented images). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391 and Kopelman, US Patent Application Publication No. 2015/0320320 and further in view of Rodriguez US Patent Application Publication No. 2007/0255589.
As per claim 10, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach the user interface further comprises a module for obtaining a patient's consent and other acknowledgements. Rodriguez teaches a user interface comprising a module for obtaining a patient’s consent and other acknowledgements (see paragraph 0176), wherein the consent can be for dental procedures (see paragraph 0125).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this consent feature to the system of Royal with the motivation of ensuring that collected patient information is HIPAA compliant (see paragraph 0176 of Rodriguez), which is an objective of Royal (see paragraph 0111 of Royal).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391 and further in view of Rodriguez US Patent Application Publication No. 2007/0255589
As per claim 18, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal does not explicitly teach the user interface further comprises a module for obtaining a patient's consent and other acknowledgements on a touch screen or on a biometric input device indicative of a patient's consent. Rodriguez teaches a user interface comprising a module for obtaining a patient’s consent and other acknowledgements (see paragraph 0176) on a touch screen or on a biometric input device (see paragraph 0251; primary input device is a touch screen device).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this consent feature to the system of Royal with the motivation of ensuring that collected patient information is HIPAA compliant (see paragraph 0176 of Rodriguez), which is an objective of Royal (see paragraph 0111 of Royal).

Response to Arguments
In the remarks filed 08/26/2021, Applicant argues that (1) the claims do not recite an abstract idea and/or integrate an abstract idea into a practical application through the combination of hardware elements and artificial intelligence; (2) the claims recite significantly more than an abstract idea by providing a majority of pull down menus, enabling quick entry of data; (3) claims 2 and 12 provide additional elements that further amount to more than an abstract idea; (4) Royal does not describe guided checklists and specifically does not recite guided checklists where a majority of guided checklists include a pull-down menu; (5) Royal does not teach a calendar with all of the types of visits recited in claim 7; (6) the combination of Royal and Sachdeva does not teach the features of amended claims 14, 17, 19, and 20.
In response to argument (1), while the claims do recite several hardware elements, as noted in the above rejections, each of these elements amounts to no more than: 1) generic computer components utilized as a tool to execute the abstract idea; 2) insignificant, extra-solution data gathering and display activity; and generally linking the use of the abstract idea to a particular technological environment.  Paragraphs 15-17 above provide detailed analysis regarding these additional elements.  For these reasons set forth above, the hardware elements and “artificial intelligence” do not integrate the abstract idea into a practical application.
In response to argument (2), there is no indication that the use of a majority of pull down menus enables quicker entry of data over conventional means.  There is no discussion in the written description regarding the use of a majority of pull down menus, much less regarding how they enable faster data entry.  Additionally, none of the claims recite data entry via pull-down menus and claims 14-20 do not recite the use of any pull down menus at all.  Therefore, this recitation in claim 1 does not amount to significantly more than the abstract idea.
In response to argument (3), claim 2 simply adds a generic display device for display of the results of the abstract idea, while claim 12 recites an additional use of the “artificial intelligence.”  As noted above, the display device is only involved in insignificant extra solution display activity.  Addigin this type of display is insufficient to transform an abstract idea into patent eligible subject matter (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  With regard dot the use of “artificial intelligence,” this limitation is recited at a high degree of generality and merely serves to link the abstract idea to a particular technological environment as there is no limitations regarding how “artificial intelligence” is used to carry out the weighting. Therefore, these recitations do not impose a meaningful limitation on the abstract idea.
In response to argument (4), the limitation regarding the use of a majority of pull down menus is moot in view of the new grounds of rejection detailed above.  However, the examiner respectfully 
In response to argument (5), as described at paragraphs 0025 and 0029-0030, Royal teaches a dynamic web-based interface that includes the displaying of appointment scheduling and reminders.  The types of appointments include different types of impressions and scans along with follow-up appointments. Since the displayed appointment/reminder information includes steps of planning, taking scans, taking impressions, etc., the broadest reasonable interpretation of consultation, data collection, data analysis, and treatments encompasses these teachings of Royal.  Additionally, even if the displayed data differed from that of Royal, the difference would only be found in the non-functional, descriptive material of the user interface.  Such non-functional, descriptive material would not distinguish the claim from the prior art.
In response to argument (6), the examiner respectfully disagrees and refers to the updated rejections set forth above, mapping the amended limitation to the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626